 Case 4:20-cv-04087-KES Document 11 Filed 10/27/20 Page 1 of 1 PageID #: 44




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


DIW BOL KIIR,                                       4:20-CV-04087-KES

                   Petitioner,

       vs.                                              JUDGMENT

DARIN YOUNG,

                   Respondent.



      Under the Order Adopting Report and Recommendation and Dismissing

Case, it is

      ORDERED, ADJUDGED, AND DECREED that judgment is entered in

favor of respondents and against petitioner, Diw Bol Kiir.

      DATED this 27th day of October, 2020.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE
